Citation Nr: 0810297	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for rheumatic fever.

2.  Entitlement to service connection for coronary artery 
bypass graft x4, claimed as secondary to the service-
connected disability of rheumatic fever.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
rheumatic fever and assigned a noncompensable rating, 
effective from October 3, 2002.

The issue of entitlement to service connection for coronary 
artery bypass graft x4, claimed as secondary to the service-
connected disability of rheumatic fever, is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

The veteran's service-connected rheumatic fever is not 
currently active, and he experiences no disabling residuals.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
service-connected rheumatic fever have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic 
Code 6309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant with pre-adjudication notice by 
letter dated in February 2003.  The notification 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board notes that none of the notice letters discussed the 
criteria for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his hearing loss.  Thus, 
the opportunity to develop the case that was provided during 
the appeal period rendered any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  Vazquez-Flores, 22 
Vet. App. at 49.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Legal Criteria and Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The veteran's service-connected disability is rated as 
noncompensable (0 percent) under the criteria of 38 C.F.R. § 
4.88b, Diagnostic Code (DC) 6309 (2007).  Under DC 6309, 
rheumatic fever warrants a 100 percent disability evaluation 
when it is an active disease.  In this case, the evidence 
does not show that the veteran's service-connected rheumatic 
fever is currently active.  Therefore, the veteran is to be 
rated on residuals of the disease, if present, under the 
appropriate system.

The veteran contends that he developed a heart murmur (also 
described as a damaged valve) as a result of contracting 
rheumatic fever in service, and that this condition prevented 
him from obtaining a commercial pilot's license in the 1950s.  
He further contends his 1996 bypass surgery was related to 
and complicated by the heart damage.  Residuals of rheumatic 
fever, such as heart disease, are rated under the provisions 
of 38 C.F.R. § 4.104, DC 7000 (2007), which pertains to 
valvular heart disease, including rheumatic heart disease.

The evidence includes treatment records from Kaiser 
Permanente, dated between August 1999 and August 2001, which 
indicate that the veteran had stenosis of the carotid 
arteries.  The evidence also includes records of the 
veteran's treatment at the Loma Linda VA Medical Center 
(VAMC) from July 2002 to December 2003, in which it was noted 
that he had no heart murmur or arrhythmia and he was 
asymptomatic for coronary artery disease.  The record notes 
that he had a previous myocardial infarction and coronary 
artery bypass graft.

The veteran underwent a VA examination in June 2004.  The 
examiner concluded that there was no evidence of valvular 
heart disease or rheumatic heart disease.  He noted that 
rheumatic heart disease is most likely to cause mitral 
stenosis and aortic regurgitation and that neither of these 
conditions was present.  The examiner stated that the veteran 
clearly had coronary artery disease with left 
intraventricular dysfunction.  He noted, however, that while 
rheumatic fever is well known to cause cardiomyopathy in some 
patients, it typically is global and diffuse, not segmental 
as in this patient.  The examiner concluded that there is no 
evidence that coronary artery disease is related to rheumatic 
fever.  

Based upon this evidence, the Board is unable to find that 
the veteran's service-connected disability warrants a 
compensable rating.  There is no evidence of that the 
service-connected rheumatic fever is currently active and no 
evidence of residuals.  The veteran does have heart disease, 
including coronary artery disease for which he underwent 
bypass surgery; however, the preponderance of the evidence is 
against finding that this condition is a residual of his 
service-connected rheumatic fever.  The Board can find no 
other residuals attributable to his rheumatic fever. 

The Board takes note of the veteran's sincere belief that his 
heart condition is related to his service-connected rheumatic 
fever.  However, personal beliefs are not competent medical 
evidence of causation.  Only medical professionals are 
competent to express opinions as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the evidence does not warrant an 
increased rating for residuals of rheumatic fever, to include 
heart disease. 


ORDER

Entitlement to an initial (compensable) evaluation for the 
appellant's rheumatic fever is denied.


REMAND

In October 2004, the veteran filed a notice of disagreement 
with a September 2004 RO determination denying service 
connection for coronary artery bypass graft x4, claimed as 
secondary to the service-connected disability of rheumatic 
fever.  The veteran has not been provided a statement of the 
case in response to his notice of disagreement with respect 
to this issue.  A remand is therefore required for the 
issuance of a statement of the case on this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to service connection for 
coronary artery bypass graft x4, claimed 
as secondary to the service-connected 
disability of rheumatic fever.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


